Case: 14-40059   Document: 00512988253       Page: 1   Date Filed: 03/31/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                   14-40059                                   FILED
                                                                        March 31, 2015
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA                                                      Clerk

                                             Plaintiff-Appellee
v.

ELMER GOMEZ-ALVAREZ

                                             Defendant-Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      Elmer Gomez-Alvarez pled guilty to illegal reentry in violation of
8 U.S.C. § 1326. He appeals from his sentence to challenge the district court’s
imposition of a 16-level sentencing enhancement based on a prior conviction
for a drug trafficking offense. We affirm.
                                       I.
      Gomez-Alvarez pled guilty without a written plea agreement to being
unlawfully present in the United States after previously having been deported.
His pre-sentence report (“PSR”), which relied on the 2013 version of the
Sentencing   Guidelines    Manual,    recommended       a   16-level     sentencing
enhancement for a prior “drug trafficking offense” conviction pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(i). The PSR based its recommendation on a prior
    Case: 14-40059      Document: 00512988253   Page: 2   Date Filed: 03/31/2015



                                 No. 14-40059
conviction for possession for sale of a controlled substance in violation of
California Health and Safety Code § 11351. The PSR listed “Jorge Ortiz” as
one of several aliases used by Gomez-Alvarez and indicated that Gomez-
Alvarez had been convicted of the offense in California “using the name Jorge
Ortiz.” 1 Attached to the PSR was a California felony complaint in case number
BA306677, dated July 31, 2006 (the “Complaint”). Count one of the Complaint
charged Jorge Ortiz with “possess[ion] for sale and purchase for sale [of] a
controlled substance, to wit, heroin.” 2 Also attached to the PSR was an abstract
of judgment in case number BA306677, dated August 16, 2006 (the “Abstract”).
The Abstract indicated that, on August 7, 2006, Jorge Ortiz pled guilty to
“possession for sale of [a] controlled substance” under section 11351, but it did
not specify the substance. 3 Application of the sentencing enhancement based
on the California offense resulted in a total offense level of 22 and a criminal
history category of V, which produced a guideline range for imprisonment of
77 to 96 months.
      Gomez-Alvarez raised several written objections to the PSR. Relevant
for our purposes, he objected to the 16-level enhancement on grounds that the
documents relied upon by the government failed to establish the fact of a
qualifying predicate conviction. He argued that the language of the California
statue is overbroad—that is, it “encompasses conduct that falls outside the
contemporary generic meaning of a drug trafficking offense”—and that,
although “the charging instrument [the Complaint] allege[d] . . . possession
and purchase of heroin,” the Abstract did not specify a controlled substance. 4
Therefore, he asserted, the government failed to establish “that, in fact, there
1 Rawle at 74, 81.
      2 Id. at 89.
      3 Id. at 95.
      4 Id. at 67-68.

                                       2
    Case: 14-40059      Document: 00512988253         Page: 3     Date Filed: 03/31/2015



                                     No. 14-40059
was a plea to possession and purchase of heroin, or that the controlled
substance involved is actually a controlled substance under federal law.” 5
Finally, Gomez-Alvarez raised the following one-sentence written objection:
“Further, it has not been established with credible documentation that the
person purportedly convicted was, in fact, Mr. Gomez-Alvarez.” 6
      Gomez-Alvarez’s probation officer responded to the written objections in
an addendum to the PSR. The probation officer, like counsel for Gomez-
Alvarez, referred to the Complaint as the “charging instrument.” 7 The
addendum to the PSR did not address Gomez-Alvarez’s objection regarding
whether “Jorge Ortiz” was actually Gomez-Alvarez. During Gomez-Alvarez’s
sentencing hearing, counsel for Gomez-Alvarez did not orally raise an objection
regarding whether “Jorge Ortiz” and Gomez-Alvarez were one and the same.
      The district court rejected Gomez-Alvarez’s objections. Citing United
States v. Cruz-Campos, 8 it reasoned that, absent anything in the record
affirmatively casting doubt on or creating ambiguity about the Complaint, it
could conclude that the language of the Complaint—as the charging
instrument—governed the prior conviction and established as a factual matter
that the conviction was for possession of heroin. The district court adopted the
facts and findings contained in the PSR, but it did not explicitly address
whether Jorge Ortiz was, in fact, Gomez-Alvarez.
      Gomez-Alvarez then argued in favor of a below-guideline-range sentence
on grounds that his criminal history was over-represented. The district court
agreed and concluded that criminal history category IV more accurately
represented Gomez-Alvarez’s criminal history. As a result, Gomez-Alvarez’s



      5 Id. at 67 (emphasis added).
      6 Id.
      7 Id. at 106.
      8 551 F. App’x 251 (5th Cir. 2014) (per curiam) (unpublished).

                                            3
     Case: 14-40059       Document: 00512988253         Page: 4     Date Filed: 03/31/2015



                                       No. 14-40059
guideline range for imprisonment was reduced to 57 to 71 months. 9 The district
court sentenced Gomez-Alvarez to 57 months of imprisonment and did not
impose a term of supervised release. Gomez-Alvarez timely appealed.
                                             II.
       Gomez-Alvarez raises two arguments on appeal: first, that the district
court misapplied section 2L1.2 because section 11351 is not categorically a
“drug trafficking offense” and the Complaint and Abstract do not establish as
a factual matter that the conviction was for a qualifying offense; and second,
that the government failed to establish at sentencing that the person convicted
under section 11351 was, in fact, Gomez-Alvarez.
                               A. Standard of Review
       Where a defendant preserves error by objecting at sentencing, we review
the sentencing court’s factual findings for clear error and its interpretation or
application of the Sentencing Guidelines de novo. 10 “There is no clear error if
the sentencing court’s finding is plausible in light of the record as a whole.” 11
       Gomez-Alvarez provided written objections at sentencing regarding each
issue designated on appeal. The government concedes that Gomez-Alvarez
preserved his first argument by lodging an oral objection before the sentencing
judge. The government contends, however, that Gomez-Alvarez’s one-sentence
written objection regarding his second argument failed to adequately direct the
district court’s attention to that issue. The government urges review for plain
error rather than clear error. We have held, however, that “[o]nce a party raises
an objection in writing,” even “if he subsequently fails to lodge an oral on-the-



       9  The district court had previously granted the government’s motion for a one-point
reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b), which had resulted
in a total offense level of 21 and a criminal history category of V and produced a guideline
range for imprisonment of 70 to 87 months.
        10 United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
        11 Id. (internal quotation mark omitted).

                                              4
    Case: 14-40059      Document: 00512988253          Page: 5    Date Filed: 03/31/2015



                                     No. 14-40059
record objection the error is nevertheless preserved for appeal.” 12 As Gomez-
Alvarez’s written objection was “clear enough to provide the district court with
opportunity to rule on it,” 13 we review for clear error.
                                     B. Analysis
      Sentencing Guidelines section 2L1.2(b)(1)(A)(i) provides for a 16-level
enhancement to a defendant’s base offense level if he was previously deported
after a conviction for a felony “drug trafficking offense” for which the sentence
imposed exceeded 13 months. 14 The application note to section 2L1.2 defines
the term “drug trafficking offense” to mean:
       . . . an offense under federal, state, or local law that prohibits the
      manufacture, import, export, distribution, or dispensing of, or offer
      to sell a controlled substance (or a counterfeit substance) or the
      possession of a controlled substance (or a counterfeit substance)
      with intent to manufacture, import, export, distribute, or
      dispense. 15

“The [g]overnment bears the burden of proving by a preponderance of the
relevant and reliable evidence that the facts support a sentencing
enhancement.” 16 We consider in turn each issue Gomez-Alvarez designates on
appeal.
   1. Whether the California Conviction Qualifies as a “Drug
      Trafficking Offense”
      Under the categorical approach set forth in Taylor v. United States, a
sentencing court looks to the elements of a prior offense, rather than the facts
underlying the conviction, when classifying a prior offense for sentence




      12 United States v. Medina-Anicacio, 325 F.3d 638, 642 (5th Cir. 2003).
      13 See id.
      14 U.S.S.G. § 2L1.2(b)(1)(A)(i).
      15 Id. § 2L1.2, cmt. n.1(B)(iv).
      16 United States v. Rodriguez, 523 F.3d 519, 524 (5th Cir. 2008).

                                            5
     Case: 14-40059      Document: 00512988253        Page: 6     Date Filed: 03/31/2015



                                     No. 14-40059
enhancement purposes. 17 If the statutory definition of the prior offense
criminalizes some conduct that would not constitute a qualifying offense for
enhancement, then “the statute is not a categorical fit.” 18
       The Supreme Court has developed a “modified” categorical approach for
those cases where “a divisible statute, listing potential offense elements in the
alternative, renders opaque which element played a part in the defendant’s
conviction,” precluding a categorical determination of whether the offense
qualifies to support an enhancement. 19 Under the modified approach, a later
sentencing court determining the character of a prior offense to which a
defendant pled guilty is permitted to look beyond the fact of conviction and the
statutory definition of the prior offense. 20 The Supreme Court held in Shepard
that such inquiry “is generally limited to examining the statutory definition,
charging document, written plea agreement, transcript of plea colloquy, and
any explicit factual finding by the trial judge to which the defendant
assented.” 21
       Our analysis proceeds in two parts: first, whether a conviction under
section 11351 categorically qualifies as a predicate offense under section 2L1.2;
and if not, second, whether, under the modified categorical approach, the
government has established by introduction of Shepard-approved documents
that the instant conviction qualifies.
                                            a.
       Section 11351, which criminalizes “[p]ossession or purchase for sale of
designated controlled substances,” is a divisible statute—one that sets out one



       17 495 U.S. 575, 602 (1990); see also Rodriguez, 523 F.3d at 524 (applying Taylor in
the Sentencing Guidelines context).
       18 United States v. Leal-Vega, 680 F.3d 1160, 1164 (9th Cir. 2012).
       19 Descamps v. United States, 133 S. Ct. 2276, 2283 (2013).
       20 See Shepard v. United States, 544 U.S. 13, 17 (2005).
       21 Id. at 16.

                                            6
     Case: 14-40059        Document: 00512988253           Page: 7     Date Filed: 03/31/2015



                                        No. 14-40059
or more elements in the alternative. 22 Gomez-Alvarez argues that although
some of the alternative elements under section 11351 fall within the definition
of a “drug trafficking offense” under section 2L1.2, other alternative elements
do not, precluding categorical qualification. We agree.
       In United States v. Leal-Vega, 23 the Ninth Circuit considered a similar
challenge to a sentencing enhancement under section 2L1.2 based on a prior
conviction under section 11351. The court conducted an extensive categorical
analysis focused on how to interpret the term “controlled substance” under the
Sentencing Guidelines. 24 The court posed two alternative possible meanings:
(1) the “ordinary, common sense meaning, as a drug regulated by law”; or (2) a
meaning “tied to the federal definition of controlled substances from the
CSA.” 25 In rejecting the first alternative—“a drug regulated by law”—the court
noted that under that definition whether a drug were regulated by law would
“necessarily depend on the state statute at issue.” 26 This, the court reasoned,
would conflict with Taylor’s vision for a uniform generic definition under
federal law independent of the definition applied by any particular state of
conviction. 27 The court adopted the second meaning, tied to the definition of
controlled substances under the CSA. It held that section 11351 “is


       22  For our purposes, the 2000 version of section 11351 effective at the time of the 2006
conviction is identical to the 2011 version of section 11351 effective today. Section 11351
contains several alternative elements: (1) possession for sale or purchase for sale of “any
controlled substance specified in [various alternative subdivisions of related sections]”; or (2)
possession for sale or purchase for sale of “any controlled substance classified in Schedule III,
IV, or V which is a narcotic drug.” Cal. Health and Safety Code § 11351 (2000).
        23 680 F.3d 1160 (9th Cir. 2012).
        24 See id. at 1164-67.
        25 Id. at 1164. 21 U.S.C. § 802 (the “Controlled Substances Act” or “CSA”) defines

“controlled substance” to “mean[] a drug or other substance, or immediate precursor, included
in schedule I, II, III, IV, or V of part B of this subchapter. The term does not include distilled
spirits, wine, malt beverages, or tobacco, as those terms are defined or used in subtitle E of
the Internal Revenue Code of 1986.”
        26 680 F.3d at 1164, 1166-67.
        27 See id. at 1166 (quoting Taylor v. United States, 495 U.S. 575, 589 (1990)).

                                                7
     Case: 14-40059        Document: 00512988253          Page: 8     Date Filed: 03/31/2015



                                        No. 14-40059
categorically broader than the [Sentencing] Guidelines definition of ‘drug
trafficking offense’ because it criminalizes possession or purchase of certain
substances that are not covered by the CSA.” 28 The Ninth Circuit subsequently
revisited this question in United States v. Valdavinos-Torres, 29 where it
emphasized that it “has held repeatedly that California’s controlled substances
schedules are broader than their federal counterparts.” 30
       This court adopted the reasoning of Valdavinos-Torres in an unpublished
opinion in United States v. Lopez-Cano, 31 which dealt with a conviction under
a similar California statute, California Health & Safety Code § 11378. 32 We
concluded, “for [a] conviction [under section 11378] to qualify as a drug
trafficking offense, the government must establish that the substance the
defendant was convicted of possessing for sale in the underlying California
offense is covered by the CSA.” 33
       We agree with Gomez-Alvarez that a conviction for possession of a
controlled substance under section 11351 does not categorically qualify as a
predicate “drug trafficking offense” under section 2L1.2, and we adopt the
reasoning of the Ninth Circuit in Leal-Vega and Valdavinos-Torres. For a prior
conviction to qualify as a “drug trafficking offense,” the government must




       28  Id. at 1167.
       29  704 F.3d 679 (9th Cir. 2012).
        30 Id. at 687 (citing Ruiz-Vidal v. Gonzales, 473 F.3d 1072, 1078 (9th Cir. 2007)). Ruiz-

Vidal notes that, “[f]or instance, the possession of apomorphine is specifically excluded form
Schedule II of the CSA, but California’s Schedule II specifically includes it.” See 473 F.3d at
1078 (citing 21 C.F.R. § 1308.12(b)(1) and Cal. Health & Safety Code § 11055(b)(1)(G)),
abrogated on other grounds by Kwong v. Holder, 671 F.3d 872 (9th Cir. 2011); see also id. at
1078 n.6 (“Other substances such as Androisoxazole, Bolandiol, Boldenone, Oxymestrone,
Norbolethone, Quinbolone, Stanozolol, and Stebnolone are punishable only under California
law.” (citing Cal. Health & Safety Code § 11056(f))).
        31 516 F. App’x 350 (5th Cir. 2013).
        32 Section 11378, like section 11351, criminalizes possession of certain “controlled

substance[s].” Cal. Health & Safety Code § 11378.
        33 Lopez-Cano, 516 F. App’x at 353.

                                               8
     Case: 14-40059        Document: 00512988253          Page: 9     Date Filed: 03/31/2015



                                        No. 14-40059
establish that the substance underlying that conviction is covered by the CSA.
We proceed to the modified categorical approach to consider whether the
government met its burden to narrow the scope of the instant conviction to a
qualifying element of section 11351 by the introduction of Shepard-approved
documents. 34
                                               b.
       The district court found, based on the information contained in the
Complaint and the Abstract, that Gomez-Alvarez had been convicted of
possessing heroin—the crime charged in the Complaint. 35 En route to making
that finding, the district court concluded that the Complaint served as the
charging document for the conviction. 36 “Under Shepard, a complaint may be
a proper charging document for purposes of narrowing the scope of the




       34   The government contends that we are bound by our holding in United States v.
Palacios-Quinonez, 431 F.3d 471 (5th Cir. 2005), to affirm the district court’s application of
the enhancement under the modified categorical approach. There, we considered on plain
error review the defendant’s contention that “although ‘possession for sale’ qualifies as a drug
trafficking offense [under section 2L1.2], ‘purchase for sale’ does not, and thus the
enhancement [of his sentence] was improper because it is impossible to determine under
which prong of the statute he was convicted.” 431 F.3d at 473-74 (emphasis added). We
agreed that it could not be determined from the record whether the defendant had been
convicted under the possession prong or the purchase prong of section 11351. See id at 474
n.1. Nevertheless, we reasoned that a conviction under either prong would fall within the
scope of “possession” as that term is defined in the application note to section 2L1.2, see id.
at 474-76, and we affirmed the enhancement.
        Palacios-Quinonez does not address the question at issue here: whether Gomez-
Alvarez might have been convicted of a non-qualifying offense. Palacios-Quinonez appears to
assume from the record that the underlying substance at issue was cocaine—an assumption
the defendant-appellant does not appear to have challenged. See id. at 472 (“The
enhancement was based on [the defendant-appellant’s] California convictions of ‘possession
for sale’ of cocaine . . . .”); id. at 473 (“Palacios-Quinonez contends . . . that his California
conviction of possession for sale of cocaine does not qualify as a drug trafficking offense.”).
35 Rawle at 55 (“[The Abstract] doesn’t create any doubt that’s what the conviction was,

was possession for sale of a controlled substance[,] to wit[,] heroin[,] was what was in the
charging instrument [the Complaint].”).
        36 Id.

                                               9
    Case: 14-40059       Document: 00512988253          Page: 10     Date Filed: 03/31/2015



                                       No. 14-40059
conviction.” 37 We have held that a sentencing court may rely on a charging
document “unambiguously identifying the one particular subdivision charged
. . . absent anything in the record affirmatively casting doubt on, or creating
an ambiguity respecting, that conclusion.” 38
       Under California criminal procedure, though, in some circumstances a
criminal complaint does not serve as the charging document for a subsequent
conviction:
        [A] felony prosecution commences with a criminal complaint.
       After arraignment, if the magistrate judge determines that there
       is sufficient cause to believe that the defendant might be guilty of
       the charges listed in the complaint, the magistrate orders that the
       defendant be held to answer. At that point, the parties may
       stipulate that the complaint be deemed an information, one form
       of a charging instrument. If not, an information must be filed
       within 15 days of the order . . . There is no requirement that the
       charges in the information be identical to those in the complaint. 39

Where a separate information has been filed, the original criminal complaint
cannot be relied upon under Shepard, because the defendant may ultimately
have been convicted of a different offense under a different subsection of the
statute. 40 Gomez-Alvarez contends that the district court erred in relying on
the Complaint as the charging document because the government did not




       37  United States v. Castellon-Aragon, 772 F.3d 1023, 1025 (5th Cir. 2014) (citing
Shepard v. United States, 544 U.S. 13, 26 (2005)).
        38 United States v. Torres-Diaz, 438 F.3d 529, 535 (5th Cir. 2006) (“At the very least,

this is so where, as here, no claim is made before the district court that the prior conviction
was in actuality under a different subdivision than that reflected in the charging instrument
or in actuality the conviction was based on some other, materially different charging
document.”).
        39 United States v. Lopez-Cano, 516 F. App’x 350, 353 (5th Cir. 2013) (per curiam)

(unpublished) (citations omitted).
        40 See United States v. Martinez-Paramo, 380 F.3d 799, 805 (5th Cir. 2004).

                                             10
    Case: 14-40059      Document: 00512988253       Page: 11    Date Filed: 03/31/2015



                                    No. 14-40059
disprove the possibility that a separate information was filed that superseded
the Complaint. We disagree.
      We have held that a district court cannot rely on a criminal complaint to
establish the elements of a prior conviction where evidence in the record
affirmatively indicates that a separate information superseded the complaint.
For example, in Lopez-Cano, the docket sheet and the case summary for the
defendant’s conviction both “indicate[d] that an information was filed,” but the
information was not in the record. 41 “Because the . . . information . . . [was] the
charging document to which [the defendant] actually pled guilty,” we held that
“the complaint [was] not a proper Shepard document.” 42 We reached a similar
holding in Martinez-Paramo, where the government admitted that an
information existed, but it was not in the record. 43
      This case is different. Both Gomez-Alvarez and the probation officer
compiling the PSR unequivocally referred to the Complaint as the “charging
instrument” for the conviction. 44 On those representations, the court concluded
the same. 45 On appeal, Gomez-Alvarez does not affirmatively “claim that he
was convicted for an offense other than the one listed in the Complaint; neither
does he contend that a different charging instrument was issued.” 46 Instead,
he asserts that there is nothing in the record that affirmatively shows that the
parties agreed to proceed on the Complaint. Gomez-Alvarez argues in essence
that the district court erred “in failing to require the [g]overnment to prove a
negative: that no superseding charging instrument was filed such that [he]


      41 516 F. App’x at 353-54.
      42 Id.
      43 380 F.3d at 805 (“Not only did the [g]overnment state at oral argument that an

information exists, but also that the plea agreement and plea colloquy are available.”).
44 Rawle at 67, 106.
      45 Id. at 55.
      46 United States v. Cruz-Campos, 551 F. App’x 251 (5th Cir. 2014) (per curiam)

(unpublished).
                                          11
    Case: 14-40059        Document: 00512988253          Page: 12      Date Filed: 03/31/2015



                                        No. 14-40059
might have pled guilty to an offense that didn’t specify [heroin].” 47 But the
absence of a separate information in the record could reasonably indicate that
the parties agreed to proceed on the Complaint as the charging instrument, in
accordance with California criminal procedure. And, in any event, there exists
nothing in the record “affirmatively casting doubt on, or creating an ambiguity
respecting,” the district court’s finding that the Complaint served as the
charging document. 48 We conclude that the district court’s finding was
plausible in light of the record as a whole.
       Gomez-Alvarez next argues that the Abstract’s failure to specify a
controlled substance creates ambiguity as to whether the ultimate conviction
was for possession of heroin as opposed to a different drug criminalized under
section 11351 but not covered by the CSA. Again, we disagree. The Complaint
expressly charged possession of heroin. The Abstract’s failure to specify a
controlled substance provides no affirmative indication that the conviction was
for anything other than possession of heroin as charged in the Complaint. The
district court limited its reliance on the Abstract to that document’s only
permissible use, “proving the existence of [the] prior . . . conviction.” 49
       We conclude therefore that the government met its burden to establish
that the conviction under section 11351 was for possession of heroin. As heroin
is listed as a “controlled substance” under the CSA, and as the conviction
garnered a two-year sentence of imprisonment, we hold that the conviction


       47 United States v. Castellon-Aragon, 772 F.3d 1023, 1026 (5th Cir. 2014).
       48 United States v. Torres-Diaz, 438 F.3d 529, 535 (5th Cir. 2006).
       49 United States v. Moreno-Florean, 542 F.3d 445, 449 n.1 (5th Cir. 2008) (citing United

States v. Neri-Hernandes, 504 F.3d 587, 590-92 (5th Cir. 2007) (other citations omitted)). We
have held that California abstracts of judgment “should not be added to the list of documents
Shepard authorizes,” because they do not reflect “an ‘explicit factual finding by the trial judge
to which the defendant assented.’” United States v. Gutierrez-Ramirez, 405 F.3d 352, 359 (5th
Cir. 2005) (noting “the low level of reliability associated with abstracts of judgment in
California”). A district court cannot rely on an abstract of judgment for the purpose of
narrowing the scope of a conviction to a qualifying subsection. Id.
                                              12
    Case: 14-40059      Document: 00512988253        Page: 13    Date Filed: 03/31/2015



                                    No. 14-40059
qualifies as a “drug trafficking offense” for purposes of enhancement under
section 2L1.2.
   2. Whether the Person Convicted was Gomez-Alvarez
       The district court determined that Gomez-Alvarez was convicted under
section 11351 using an alleged alias, “Jorge Ortiz.” Gomez-Alvarez does not
affirmatively deny that he and Jorge Ortiz are one and the same. He argues,
though, that the government has not established with credible documentation
the fact that he was the person convicted. Reviewing for clear error, we
consider the plausibility of the district court’s finding in light of the entire
record. 50
       For sentencing purposes, a district court “may consider relevant
information without regard to its admissibility under the rules of evidence
applicable at trial, provided that the information has sufficient indicia of
reliability to support its probable accuracy.” 51 “As a general rule, information
in the [PSR] is presumed reliable and may be adopted by the district court
without further inquiry if the defendant fails to demonstrate by competent
rebuttal evidence that the information is materially untrue, inaccurate or
unreliable.” 52 “The defendant bears the burden of demonstrating that the
information . . . is materially untrue . . . [and i]f the defendant fails to offer
rebuttal evidence . . . the sentencing court is free to adopt the information
without further inquiry.” 53
       In United States v. Floyd, 54 we held that this general rule “is not without
its limits . . . [as] there must be an acceptable evidential basis for the court’s



       50United States v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010) (per curiam).
       51U.S.S.G. § 6A1.3(a).
      52 United States v. Carbajal, 290 F.3d 277, 287 (5th Cir. 2002) (internal quotation

marks omitted).
      53 United States v. Ramirez, 367 F.3d 274, 277 (5th Cir. 2004) (citations omitted).
      54 343 F.3d 363 (5th Cir. 2003).

                                           13
   Case: 14-40059       Document: 00512988253         Page: 14     Date Filed: 03/31/2015



                                     No. 14-40059
factfindings at the sentencing hearing.” 55 There, the defendant affirmatively
denied having a prior conviction, and the only evidence to the contrary was a
probation officer’s unsworn statements. 56 These facts make that case
inapposite here. Unlike the defendant in Floyd, Gomez-Alvarez has never
denied he was convicted using the alias “Jorge Ortiz” in California in 2006.
Moreover, the government introduced numerous pieces of identifying
information tying Gomez-Alvarez to the 2006 California conviction.
      The PSR listed “Jorge Ortiz” as one of several aliases used by Gomez-
Alvarez. It listed Gomez-Alvarez’s “real” birthdate as January 9, 1978, and
indicated that he sometimes gave as his birthdate March 20, 1983. Gomez-
Alvarez did not object to these lists and does not now dispute their validity.
The PSR asserted that in 2006 Gomez-Alvarez was convicted in California
using the name Jorge Ortiz. The Complaint, attached to the PSR, charged
Jorge Ortiz, DOB: March 20, 1983. The corresponding Abstract, also attached,
named Jorge Ortiz, DOB: January 9, 1978, as the person convicted. Although
the two birthdates differ from each other, both coincide with birthdates used
by Gomez-Alvarez (one with his unobjected-to “real” birthdate). Again, Gomez-
Alvarez does not dispute these facts. In addition, the Complaint recited that
“Jorge Ortiz” had previously been convicted in Los Angeles County on
November 18, 1997. This information, too, coincides with a prior conviction
listed in the PSR—one to which Gomez-Alvarez did not object.
      As Gomez-Alvarez offered no rebuttal evidence to refute the information
contained in the PSR, the district court was free to adopt it without further
inquiry. 57 Given the whole record, we conclude that the district court’s finding
was plausible.


      55 Id. at 372-73 (internal quotation marks and citation omitted).
      56 Id.
      57 Ramirez, 367 F.3d at 277.

                                            14
Case: 14-40059   Document: 00512988253    Page: 15   Date Filed: 03/31/2015



                           No. 14-40059
                               III.
  Gomez-Alvarez’s sentence is AFFIRMED.




                                15